Citation Nr: 1626175	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from August 1954 to June 1958. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2011 VA Form 9, the Veteran requested a hearing before the Board.  A Board videoconference hearing was scheduled for February 23, 2016, with the January 20, 2016 notice letter for the Board hearing being sent to the Veteran at a St. Charles, Illinois address.  The January 20, 2016 notice letter was returned to VA as "temporarily away, return to sender."  The Veteran did not appear for the scheduled February 2016 hearing. 

In March 2016, the Board acknowledged the fact that the notice of the hearing was returned.  However, it was noted that the address that was used was the address of record for the Veteran.  It was further noted that the Veteran did not inform VA of a new mailing address, and that it was the Veteran's responsibility to keep the VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  As such, the Veteran's hearing request was considered to have been withdrawn, and his claim was denied.  See 38 C.F.R. § 20.704 (2015).

Thereafter, it was determined that, prior to the date of his scheduled hearing, the Veteran had requested a rescheduled hearing by phone (see VA Form 27-0820, February 8, 2016) due to unavailability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2)  (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.904 (2015). 

As noted, on February 8, 2016, the Veteran notified VA of his desire to reschedule his Board videoconference hearing which was originally slated for February 23, 2016.  This request is documented on a Report of General Information, dated February 8, 2016, and clearly identified the Veteran's request to reschedule his hearing prior to the hearing date.

Therefore, the Board has determined that the Veteran was denied due process of law because his request for rescheduled Board hearing was not addressed in the March 2016 denial.  Accordingly, the March 2, 2016, Board decision addressing the issue listed on the initial page of this document is vacated. 


REMAND

In February 2016, prior to the date of his originally-scheduled Board hearing, the Veteran contacted VA so as to reschedule his Board videoconference hearing, to be held later that month, due to unavailability.  See Report of General Information, February 8, 2016.  To date, there is no evidence that this hearing has been conducted.  The claim is thus remanded to schedule the requested videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at his local RO in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


